The claim that Mrs. Harwin was attempting to evade service is not sustained by the record. Order unanimously modified by granting the motion of the defendant Florence V. Harwin to vacate the warrant of attachment, and as so modified affirmed, with ten dollars costs and disbursements to said defendant against the respondent, and with ten dollars costs and disbursements to the respondent against appellant, Argus Pictures, Inc., with leave to the defendant' Argus Pictures, Inc., to answer or otherwise move with respect to the complaint, within ten days after service of order on payment of said costs. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.